Order entered December 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01107-CR

                                JAMES PHYTHIAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-47313-T

                                           ORDER
       On October 29, 2013, this Court ordered the Dallas County District Clerk to file the

clerk’s record within fifteen days. To date, we have not received the clerk’s record, nor have we

had any correspondence from the Dallas County District Clerk’s office regarding the record.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the clerk’s record because of ineffective counsel,

indigence, or for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.

      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine: (1) whether appellant timely requested preparation of the clerk’s records; and
       (2) the date by which the clerk’s records will be filed.
       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.



                                                     /s/     DAVID EVANS
                                                             JUSTICE